I concur in the judgment.
[1] Appellants' principal contention is that the Remington Company, by resuming possession of the cash register, elected to terminate the contract, and thereby lost its right to maintain an action on the contract, to recover the unpaid balance of the purchase price. Even in the event of a completed sale of personal property, where a vendee, to whom title had passed, abandoned the property and exposed it to dangers arising from the absence of protection, it was held that although the vendor might have left to its fate the property so abandoned, yet he was not required to follow any such hazardous and unreasonable course. Under the stated circumstances, although the vendor took the property into possession, this act did not amount to an election of remedies, and did not deprive the vendor of his right to an action on the contract. (Phillips v. Stark, 186 Cal. 369, 374 [199 P. 509].) Notwithstanding that the present action arises out of a conditional sale contract, I think that the same rule applies here.